DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.  Claims 1-9, 11-13, 15-25 are rejected under 35 U.S.C. 103 as being unpatentable over Sebastian et al (US 8,529,671) in view of Gupta et al (US 6,242,597; Gupta’597), Sukata et al (US 5,736,289) and Fuchsman et al (US 2,971,940), as evidenced by UVASORB HEB flyer.
In certain circumstances, references cited to show a universal fact need not be available as prior art before applicant’s filing date. In re Wilson, 311 F.2d 266, 135 USPQ 442 (CCPA 1962). Such facts include the characteristics and properties of a material or a scientific truism.  See MPEP § 2124.

3. Sebastian et al discloses electret webs comprising a blend of:
A) a thermoplastic resin, specifically polyolefins, polyvinyl chloride, polycarbonate or polyester (col. 3, lines 48-58, as to instant claim 17) and
B) 0.1-5%wt of a charge additive (col. 6, lines 20-23, as to instant claim 18) comprising triazine derivatives, specifically commercial product UVASORB HEB (col. 4, lines 53-65).
As evidenced by UVASORB HEB flyer, the UVASORB HEB is an UV light absorber (see p. 1 of the flyer). Therefore, the triazine derivatives used as the charge additives in the electret webs of Sebastian et al appear to be UV light absorbers as well. In other words, said triazine-based compounds appear to act both as charge additives and as UV absorbers.

4.  As to instant claims 2 and 3, the webs are prepared in the form of a film or non-woven fibrous web (Abstract).
5.  As to instant claims 19, 20, the charge is imparted through DC corona discharge, hydrocharging or combination thereof (col. 1, lines 50-53).
6.  As to instant claim 22, the web comprises an electret filter medium (col. 1, lines 60-67).

7.  Thus, the triazine-based charge additives used as the component B) in the thermoplastic polymer-based webs of Sebastian et al include UV absorbers.

8.  Sebastian et al does not recite the triazine-based compound used as the component B) being a substituted triazine phenolate salt having structures as claimed in claims 4 and 11.

9. However, Gupta’597 discloses triazine-derivative compounds having the following formula I:

    PNG
    media_image1.png
    207
    183
    media_image1.png
    Greyscale
Formula I,
Wherein Y and Z are substituted phenyl groups, 
specifically the compounds of Formula II:


    PNG
    media_image2.png
    259
    309
    media_image2.png
    Greyscale
   Formula II

Wherein X is hydrogen or a blocking group; R1 is hydrogen;
R is an alkyl group of 1-24 carbon atoms (col. 7, lines 50-52, as to instant claim 7-9, 15, 16), wherein R is also the group of formula III:

    PNG
    media_image3.png
    99
    121
    media_image3.png
    Greyscale
Formula III
Wherein R5 is hydrocarbylene of 1-24 carbon atoms and A1 and A3 are -COOR7, and R7 is hydrocarbyl, i.e. the group -OR appears to be an ester-substituted alkoxy-group (col. 3, lines 60-col. 4, lines 1-15, as to instant claim 10),
used UV light absorbers in amount of 0.1-20%wt, or 0.1-5%wt (col. 18, lines 45-55), alone or in combination with other additives including UV absorbers and stabilizers (Abstract, also as to instant claim 21) in stabilizing polymers, including polyolefins, polyesters, polycarbonates (col. 14, lines 50-67; col. 16, lines 22-30) from degradation by UV light, oxidation, moisture, atmospheric pollutants (Abstract).

10.  Thus, Gupta’597 discloses the use of triazine-based compounds having phenol-based substituents of Formula I or II as the UV absorbers in the thermoplastic resins, including polyolefins and polyesters. Further, based on the teachings of Gupta’597, it would have been obvious to a one of ordinary skill in the art to make variations, choose and use the specific desired substituents, as disclosed by Gupta’597, on the structures of Formulas I and II, since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958).

11.  Since both Gupta’597 and Sebastian et al are related to compositions comprising thermoplastic resins, including polyolefins, polyesters and/or polycarbonates, and triazine-based compounds acting as UV light absorbers, and thereby belong to the same field of endeavor, therefore, it would have been obvious to a one of ordinary skill in the art to combine the teachings of Sebastian et al and Gupta’597, and to include, or obvious to try to include the triazine compounds of Formula I or Formula II above in the web of Sebastian et al, so to further stabilize the thermoplastic resins of the web of  Sebastian et al from UV light, oxidation, moisture, as taught by Gupta’597 as well, and since it would have been obvious to choose material based on its suitability, especially since the use of combination of UV light absorbers is taught in the art, as shown by Gupta’597 (Abstract). Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958). 

12. Since the web of Sebastian et al in view of Gupta’597 comprises the triazine-based compounds of Formula I or II above, having substantially the same structures as those disclosed in instant invention, therefore, the triazine-based compounds of Formula I or II above will intrinsically and necessarily act, at least partially, or would be reasonably expected to act not only as UV light absorbers, but further, at least partially, as charge-enhancing additives as well, similarly to the triazine-based compounds of Sebastian et al. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

13. Sebastian et al in view of Gupta’597 do not recite the triazine-based compound having hydroxy groups on the structure of Formula II as phenolate groups; i.e. the blocking group X being a metal.

14. However, Sukata et al discloses electrostatic charge-providing compositions comprising a binder resin and a phenol-containing charge control agent having the formula IV below:

    PNG
    media_image4.png
    169
    387
    media_image4.png
    Greyscale

wherein the hydroxy groups on the phenols are at least partially metallized with metals M, including lithium, sodium, potassium, or calcium (as to instant claims 5, 6, 12, 13), and wherein Sukata et al teaches that by metallizing the hydroxy groups to -OM groups, the adverse effect of interaction of hydroxy groups with the binder resin is prevented, but at the same time the charge-providing property is maintained (col. 2, lines 1-2; col. 2, lines 20-28; col. 2, lines 45-62; col. 3, lines 1-30; col. 4, lines 31-37; col. 5, lines 35-40).

15. Thus, Sukata et al explicitly teaches that i) the hydroxy groups on phenols provide charge and are used as a charge control agent in binder resins; ii) the hydroxy group is a reactive group and can react with the resin binder; iii) at least partial metallization of said hydroxy groups on phenols can prevent such reaction of hydroxy groups with the binder, but at the same time maintains excellent charge control function (col. 2, lines 1-2); therefore, based on the combined teachings of Sukata et al and Sebastian et al in view of Gupta’597, it would have been obvious to a one of ordinary skill in the art to metallize, at least partially, or obvious to try to metallize, at least partially the hydroxy groups of the charge-additive/UV absorber of Formula II above in the web of Sebastian et al in view of Gupta’597, so to prevent/reduce said free hydroxy groups from interaction with binder resin, while maintaining the charge providing property, as taught by Sukata et al, and especially since metal phenolates are taught in the art as being used as UV light absorbers for polyolefins as well, as shown by Fuchsman et al (col. 1, lines 10-15, 45-50; col. 2, lines 12-25) . The key to supporting any rejection under 35 USC 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image5.png
    18
    19
    media_image5.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image5.png
    18
    19
    media_image5.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image5.png
    18
    19
    media_image5.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image5.png
    18
    19
    media_image5.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image5.png
    18
    19
    media_image5.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image5.png
    18
    19
    media_image5.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

16. Since the electret filter medium of Sebastian et al in view of Gupta’597 and Sukata et al is substantially the same as that claimed in instant invention, therefore, the electret filter medium of Sebastian et al in view of Gupta’597 and Sukata et al would be reasonably expected to have the properties, including %Penetration Ratio, Initial Quality Factor and filtration performance, that are either the same as those claimed in instant invention, or having ranges overlapping with those as claimed in instant invention, as well. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

17. Claims 1-13, 15-25 are rejected under 35 U.S.C. 103 as being unpatentable over Sebastian et al (US 8,529,671) in view of Gupta et al (US 6,242,597, Gupta’597), Sukata et al (US 5,736,289) and Fuchsman et al (US 2,971,940), as evidenced by UVASORB HEB flyer, in further view of Gupta et al (US 6,239,275; Gupta’275).
In certain circumstances, references cited to show a universal fact need not be available as prior art before applicant’s filing date. In re Wilson, 311 F.2d 266, 135 USPQ 442 (CCPA 1962). Such facts include the characteristics and properties of a material or a scientific truism.  See MPEP § 2124.

18. The discussion with respect to Sebastian et al  in view of Gupta’597, Sukata et al and Fuchsman et al, set forth in paragraphs 2-16 above, is incorporated here by reference.
19. Though Sebastian et al in view of Gupta’597, Sukata et al and Fuchsman et al show the triazine-based UV light absorber having the structure of Formula I above, used in polyester or polyolefin resin compositions, Sebastian et al in view of Gupta’597, Sukata et al and Fuchsman et al do not explicitly cite the substituents Y and Z being phenyl-substituted phenyl.

20. However, Gupta’275 discloses resin compositions comprising polyesters and/or polyolefins (col. 22, lines 53-65) and a triazine-based having the Formula V below used as a UV light absorber:


    PNG
    media_image6.png
    177
    142
    media_image6.png
    Greyscale
 Formula V
Wherein Y and Z are having the formula VI:

    PNG
    media_image7.png
    119
    122
    media_image7.png
    Greyscale

Wherein R3 is hindered phenol (col. 2, lines 5-15, 41-57, col. 3, lines 13-15).

21. Since phenyl-substituted phenyl groups are taught in the art as being used as substituents on the triazine-based UV light absorbers for polyolefin or polyester resins, as shown by Gupta’275, therefore, it would have been obvious to a one of ordinary skill in the art to combine the teachings of Gupta’275 and Sebastian et al in view of Gupta’597, Sukata et al and Fuchsman et al, and to use, or obvious to try to use phenol-substituted phenyl as the substituents Y and Z of Formula I in the web Sebastian et al in view of Gupta’597, Sukata et al and Fuchsman et al as well, since it would have been obvious to choose material based on its suitability as well, thereby arriving at the present invention. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958).

	
22. Claims 1-9, 11-25 are rejected under 35 U.S.C. 103 as being unpatentable over Sebastian et al (US 8,529,671) in view of Gupta et al (US 6,242,597, Gupta’597), Sukata et al (US 5,736,289) and Fuchsman et al (US 2,971,940), as evidenced by UVASORB HEB flyer, in further view of Yamanaka et al (US 6,534,231).
In certain circumstances, references cited to show a universal fact need not be available as prior art before applicant’s filing date. In re Wilson, 311 F.2d 266, 135 USPQ 442 (CCPA 1962). Such facts include the characteristics and properties of a material or a scientific truism.  See MPEP § 2124.

23. The discussion with respect to Sebastian et al  in view of Gupta’597, Sukata et al and Fuchsman et al, set forth in paragraphs 2-16 above, is incorporated here by reference.

24. Though Sebastian et al in view of Gupta’597, Sukata et al and Fuchsman et al show the use of alkali metal and alkaline earth metals to metallize phenolic groups, Sebastian et al in view of Gupta’597, Sukata et al and Fuchsman et al do not disclose the use of titanium as the metal to metallize said phenolic groups.

25.  However, Yamanaka et al discloses electrostatic charge-providing compositions comprising a binder resin and a phenol-containing charge control agent of the formula VII below:


    PNG
    media_image8.png
    35
    92
    media_image8.png
    Greyscale
 Formula VII,
Wherein Af is a compound containing one or more aromatic hydrocarbon rings, the rings containing phenolic hydroxy groups, and
Ld is (-O-) M(OR)s, wherein M is metal like magnesium or titanium (Table 1) and s is zero (col. 2, lines 7-43),
Specifically of formula VIII:


    PNG
    media_image9.png
    29
    98
    media_image9.png
    Greyscale
  Formula VIII
(col. 5, lines 10-12).

26. Thus, Yamanaka et al teaches the use of titanium or magnesium metals to metallize the phenolic groups on charge control agents, wherein such charge control agents are showing excellent charge control property and charge rise property (col. 1, lines 60-67).

27. Since not only alkali metals and alkaline earth metals, but further titanium, are used to metallize phenolic groups in charge control agents, providing excellent charge control property and charge rise property, as shown by Yamanaka et al, therefore, it would have been obvious to a one of ordinary skill in the art to combine the teachings of Yamanaka et al and Sebastian et al in view of Gupta’597, Sukata et al and Fuchsman et al, and to use, or obvious to try to use titanium to metallize phenolic groups on the triazine-based compound of Formulas I or II of Sebastian et al in view of Gupta’597, Sukata et al and Fuchsman et al, so to provide excellent charge control and charge rise properties to the web of Sebastian et al in view of Gupta’597, Sukata et al and Fuchsman et al as well, and since it would have been obvious to choose material based on its suitability, thereby arriving at the present invention. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958).

	  
Conclusion
28.  The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 8,716,474 is related to phenolic triazine-based compounds.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IRINA KRYLOVA/Primary Examiner, Art Unit 1764